DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
 Response to Amendment
	The amendment filed on 07/13/2021 has been entered. As directed by the amendment: claims 5 and 6 are amended. Claims 7and 8 are as previously presented and Claims 5-8 are pending. Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections made to claims 5 and 6 in the Final Rejection dated 04/19/2021 are persuasive and the rejections are withdrawn. Applicant’s remarks/arguments regarding the obviousness rejection under 35 U.S.C. 103 made to claims 5-8 are fully considered and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the amend limitation of these claims recites “… the difference between the maximum bead width and the minimum bead width was measured in a length of 1000mm…" and it is not clear whether the limitation of measuring the difference between the maximum and the minimum bead width in a length of 1000m is positively claimed or additional explanatory phrase added as to when the measurement is taken because the term “was measured” is in the past tense. This renders the claims indefinite and appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al. (US 2014/0346149 A1), here in after called Ishigami, in view of Pollack (US 5140140 A), here in after called Pollack, in further view of Yukimura et al. (JP 2015186823 A),and here in after called Yukimura
Regarding claim 5, Ishigami discloses a multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes (a multi-electrode submerged arc welding method of a steel plate, (0055)), wherein a thickness of the thick steel plate is 15 to 45 mm and the multiple electrodes consists of five electrodes (wherein the thickness of steel plate 5 is 31. 8 mm and the multi electrodes consist of five electrodes (0055 and Table 2), the method comprising: disposing, in a welding advance direction, a first electrode at a selected position (disposing, in a welding direction A, the first electrode 1 in an inclined position (0036, FIG. 1)), ,a second electrode behind and adjacent to the first electrode (disposing the second electrode 2 behind and adjacent the first electrode, (0040, FIG. 1) , a third electrode behind and adjacent to
the second electrode(disposing the third electrode 3 behind and adjacent the second electrode, (0044, FIG. 1), a fourth electrode behind and adjacent to the third electrode, and a fifth electrode behind and adjacent to the fourth electrode (disposing the fourth and subsequent electrodes behind and adjacent the third electrode on a welding line in the same manner as electrodes 1- 3, (0046)); and supplying first to fifth welding currents to the first to fifth electrodes such that a current density J1(A/mm^2) of the first electrode, a current density J2 (A/mm^2) of the second electrode, a current density J3(A/mm^2) of the third electrode, a current density J4 (A/mm^2) of the fourth electrode, and a current density J5 (A/mm^2) of the fifth electrode satisfy Formulae (6) to (9) (for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (9)” is referring to the recited expressions at the end of the claim, line 37 - 40 of the claim) and from row 14 of table 2 of Ishigami, J2/J1; = 0.43, J3/J2= 0.94, J4/J3 = 0.88 and J5/J4= 0.91 , formulae (6) to (9) are satisfied) an arc voltage of the first electrode E1(V) and an arc voltage of the second electrode E2 (V) satisfy Formula (13) (row 3, 5, 13 and 14 of table 2 satisfy formula (13)), and a difference between a maximum bead width and a minimum bead width in an obtained weld joint is 2.5 mm or less (table 5 of Ishigami already discloses a data of  bead width (mm) for each obtained sample weld joint to be constant to the one tenth of a mm (example, weld # 11 has weld width of 26.1 and #12 has weld width of 24.6 with a weld bead appearance of “beautiful”), this shows that the weld width is constant or the difference between a maximum bead width and a minimum bead width, in the obtained sample weld joints is zero. Thus bead width difference (max – min) is less than 2.5 mm for the obtained sample weld joints of table 5 ), (consecutive welding electrodes are disposed so that the welding wires of the electrodes(12,22,32) contacts the surface of the thick steel plate 5 at tip position (12,23,33) on the welding line 6, (FIG. 2 and 3) and the distance between the electrodes L12 L23, L34, L45 is given in table 3); a total welding current of the five electrodes is 4000 to 6000 A (row 14 of table 2 shows the total current of the five electrodes is 4431 A); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the welding wire of the first electrode 1 is disposed vertically or tilted at a backsweep angle a with respect to thick steel plate 5, (0036, FIG. 2)); and alternating (table 4 shows the welding current supplied to electrode #2 - # 5 is alternating current), 
12mm ≤ L12 ≤ 25mm... (1)
12mm ≤ L23 ≤ 25mm... (2)
12mm ≤ L34 ≤ 25mm... (3)
12mm ≤ L45 ≤ 25mm... (4)
0.40 ≤ J2/J1 ≤ 0.95 ... (6)
0.60 ≤ J3 /J2 ≤ 0.95 ... (7)
0.60 ≤ J4/ J3 ≤ 1.00 ... (8)
0.60 ≤ J5 /J4 ≤ 1.00 ... (9)
0 ≤ E2 –E1 ≤ 2 … (13)
	Wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm) and a distance L45 (mm) satisfy Formulae (1) to (4) (row 1- 3, 5 -7 and 9 -10 of table 3 shows the distance between electrodes of L12 (mm), L23 (mm), and L34 (mm) is between 12 mm and 25 mm and formulae (1) to (3) is Satisfied. However, table 3 also disclose the distance between the fourth and the fifth electrodes L45 = 10mm which is 2 mm outside the disclosed range of the formula (4).
	Thus, Ishigami does not explicitly satisfy formula (4) wherein the distance between the fourth and the fifth electrodes is 12 mm ≤ L45 ≤ 25 mm … (4). 
However, Pollack that teaches submerged arc welding method using electrode a five- electrode arrangement (FIG.1), also teaches a table of optimized spacing between electrodes table wherein, the distance between the fourth and the fifth electrodes is 25 mm ( table A (4:45 - 60)) Preferable spacing between electrodes should be chosen because, if the spacing is too close together undesirable magnetic interaction may result between adjacent electrodes and as the spacing increases the heat dissipation increases, decreasing the maximum speed achievable (5:5 -19).Hence, the distance between the electrodes is optimized such that the 
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the forth and the fifth electrodes L45 to satisfy formula (4), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Eventhough, Ishigami in view of Pollack teaches that the obtained weld joints (Table 5 of Ishigami) shows a constant bead width to the one tenth of a mm for each sample weld joint, at a welding speed of as high as 1650 mm/min (obtained sample weld  joint # 14 of Table 2, Ishigami) which implies that a sample weld length of 1000 mm can be obtained after welding ¾ of a minute at the same weld speed, as evidenced by the bold stricken-out limitation above,  Ishigami does not explicitly teach the constant bead widths obtained of weld joints of table 5 of Ishigami, wherein the difference between the maximum bead width and the minimum bead width is 2.5 mm or less was measured in  length of 1000mm of a steady region.
However, Yukimura that teaches multi-electrode submerged arc welding (0001), also teaches welding steel plates 20 of length 10 – 30m (10,000mm – 30,000mm) only experience distortions 2000mm from the start end 31 and end 32 of the plates that can be eliminated by adjusting the welding speed (0031, 0032 and FIG. 2), teaching that at least 6000mm steady weld joint is produced by the multi-electrode submerge arc welding.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the obtained constant weld width weld joins of Ishigami to be of a length of 1000 mm since length of a weld joint is a result effective variable dependent on the length of the steel plates to be welded for a specific application and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Regarding claim 7, Ishigami in view of Pollack in further view of Yukimura discloses the method according to Claim 5, wherein a direct current is supplied to the first electrode in a reverse polarity (a direct current is supplied to the first electrode, Ishigami (0021, Table 4)).
Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (JPH04147770 A), herein after called Fukada, in view of Ishigami in further view of Yukimura.
Regarding claim 6, Fukada discloses a method for butt welding of a thick steel plate by using multiple electrodes (a method for submerged arc welding of multi- electrodes a steel plate, (0001)), wherein a thickness of the thick steel plate is 15 to 45 mm (0.75 to 7 inches (19 - 25 mm) thickness, (page6, line 16)) and the multiple electrodes consists of six electrodes (multiple electrodes consist of six electrodes, FIG. 2), the method comprising: disposing, in a welding advance direction (disposing in welding direction, (FIG. 1)), a first electrode at a front (first electrode (DC) at front, FIG. 1), a second electrode behind and adjacent to the first electrode (second electrode (AC), FIG. 1), a third electrode behind and adjacent to the second electrode (third electrode (AC), FIG. 1), a fourth electrode behind and adjacent to the third electrode (fourth electrode (AC), FIG. 1), a fifth electrode behind and adjacent to the fourth electrode (fifth electrode (AC), FIG. 1), and a sixth electrode behind and adjacent to the fifth electrode (sixth electrode (AC), FIG. 1); and supplying a first to sixth welding currents to the first to sixth electrodes such that a current density J1 (A/mm^2) of the first electrode, a current density J2 (A/mm^2) of the second electrode, a current density J3 (A/mm^ 2) of the third electrode, a current density J4 (A/mm^2) of the fourth electrode, a current density J5 (A/mm^2) of the fifth electrode, and a current density J6 (A/mm^2) of the sixth electrode (based on the currents given for an electrode wire diameter of 4mm on table 4, of page 7,J=I/diameter, hence, J2/J1 = 0.86; J3/j2 = 0.92; j4/j3 = 0.96, J5/j4 = 0.86, and J6 / J5 = 0.95 ) satisfies Formulae (6) to (10)), (for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (10)” is referring to the recited expressions at the end of the claim, (line 20 -23, page 5 and line 1, page 6) wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm), a distance L45 (mm), and a distance L56 (mm) satisfy Formulas (1) to (5) ( FIG. 2 shows the distance L12(mm) = 20, distance L23 (mm) = 20, distance L34(mm) = 18, distance Las (mm) = 17, and a distance Ls. (mm) = 16 satisfying formulae (1) to (5)), the distance L12 being a distance between a position where a welding wire of the first electrode is in contact with a surface of the thick steel plate and a position where a welding wire of the second electrode is in contact with the surface of the thick steel plate (the distance L12 = 20mm is between a position where the welding wire the first electrode and the second electrode contact the surface of the steel plate, FIG. 2), the distance L23 being a distance between the position where the welding wire of the second electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the third electrode is in contact with the surface of the thick steel plate (the distance L23= 20mm is between a position where the welding wire the second electrode and the third electrode contact the surface of the steel plate, FIG. 2), the distance L34 being a distance between the position where the welding wire of the third electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fourth electrode is in contact with the surface of the thick steel plate (the distance L34 = 18 mm is between a position where the welding wire the third electrode and the fourth electrode contact the surface of the steel plate, FIG. 2), the distance L45 being a distance between the position where the welding wire of the fourth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fifth electrode is in contact with the surface of the thick steel plate (the distance L45 = 17mm is between a position where the welding wire the fourth electrode and the fifth electrode contact the surface of the steel plate, FIG. 2), and the a-distance L56(mm) being a distance between the position where the welding wire of the fifth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the sixth electrode is in contact with the surface of the thick steel plate (the distance L56 = 20mm is between a position where the welding wire the fifth electrode and the sixth electrode contact the surface of the steel plate, FIG. 2); a total welding current of the six electrodes is 4000 to 6000 A (the 6 electrode submerged arc welding of the invention has the total current of 5000 A (line 20, page 4) and row 11 of table 4 discloses a total current of the six electrodes to be 4250 A)); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the first electrode has a sweep angle with respect to the steel plate , (page 4, line 18 -20)); and an alternating current is supplied as a welding current to the second to sixth electrodes (AC current for electrodes 2 - 6, (page 3 line 7-10 and FIG. 2)),
12mm ≤ L12 ≤ 25mm... (1)
12mm ≤ L23 ≤ 25mm... (2)
12mm ≤ L34 ≤ 25mm... (3)
12mm ≤ L45 ≤ 25mm... (4)
12mm ≤ L56 ≤ 25mm... (5)
0.40 ≤ J2/J1 ≤ 0.95 ... (6)
0.60 ≤ J3 /J2 ≤ 0.95 ... (7)
0.60 ≤ J4/ J3 ≤ 1.00 ... (8)
0.60 ≤ J5 /J4 ≤ 1.00 ... (9)
0.60 ≤ J6 /J5 ≤ 1.00 ... (10)
0 ≤ E2 –E1 ≤ 2 … (13).
Eventhough Fukada teaches that E1 – E2 = 3 v (row 13 and 14 of table 4 Of Fukada), Fukada does not explicitly disclose that an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) that satisfy the formula (13) where in 0 ≤ E2 –E1 ≤ 2  and the difference between a maximum bead width and a minimum bead width in an obtained weld joint is 2.5 mm or less, wherein the difference between the maximum bead width and the minimum bead width was measured in a length of 1000 mm of a steady region of the obtained welding joint.
( row # 3 , #5 , #13 and # 14 of Table 2)  and the difference between a maximum bead width and a minimum bead width is 2.5 mm or less (table 5 of Ishigami teaches a data of  bead width (mm) for each obtained sample weld joint to be constant to the one tenth of a mm (example, weld # 11 has weld width of 26.1 and #12 has weld width of 24.6 with a weld bead appearance of “beautiful”), this shows that the weld width is constant or the difference between a maximum bead width and a minimum bead width, in the obtained sample weld joints is zero. Thus bead width difference (max – min) is less than 2.5 mm for the obtained sample weld joints of table 5) The bead width is optimized to an appropriate width (W) in order to enhance toughness of a welded zone with low heat input without surface defects such as undercuts, and to decrease a weld reinforcement height by suppressing excessive melting of a wire, and capable of achieving a deep depth of penetration (0007 -0008) and 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multi-electrode submerged arc welding of claim 6 disclosed by Fukada to include that an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) satisfy the formula (13) where in 0 ≤ E2 –E1 ≤ 2 and the difference between a maximum bead width and a minimum bead width to be 2 mm as shown in row 9 -14 of table 5 of Ishigami, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Eventhough, Fukada in view of Ishigami teaches that the obtained weld joints (Table 5 of Ishigami) shows a constant bead width to the one tenth of a mm for each sample weld joint, at a welding speed of as high as 1650 mm/min (obtained sample weld  joint # 14 of Table 2, Ishigami) which implies that a sample weld length of 1000 mm can be obtained after welding ¾ of a minute at the same weld speed, as evidenced by the bold stricken-out limitation above,  
However, Yukimura that teaches multi-electrode submerged arc welding (0001), also teaches welding steel plates 20 of length 10 – 30m (10,000mm – 30,000mm) only experience distortions 2000mm from the start end 31 and end 32 of the plates that can be eliminated by adjusting the welding speed (0031, 0032 and FIG. 2), teaching that at least 6000mm steady weld joint is produced by the multi-electrode submerge arc welding.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the obtained constant weld width weld joins of Fukada in view of Ishigami to be of a length of 1000 mm since length of a weld joint is a result effective variable dependent on the length of the steel plates to be welded for a specific application and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Regarding claim 8, Fukada in view of Ishigami in further view of Yukimura teaches the method according to Claim 6, wherein a direct current is supplied to the first electrode in a reverse polarity (DC current is supplied to the first electrode, Fukada (FIG.2)).
Response to Arguments
Response to applicant’s arguments regarding rejections under 35 U.S.C. 112(a)
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections made to claims 5 and 6 in the Final Rejection dated 04/19/2021 are persuasive and the rejections are withdrawn.
Response to applicant’s arguments regarding rejections under 35 U.S.C. 103
Regarding the obviousness rejection made to claims 5 and 7 under 35 U.S.C. 103 in the Final Rejection dated 04/19/2021, applicant argues: “The rejection asserts that Ishigami teaches a difference between a maximum bead width and a minimum bead width is 2.5 mm or less. The rejection appears to take the difference between the bead widths of Ishigami Example 9 and 14 to obtain a difference between a maximum bead width and a minimum bead width of 2.0. 
8 However, the recited difference of amended Claim 5 is between a maximum and minimum bead width of an obtained welded joint and not a difference across multiple samples of welded joints as asserted in the rejection.” 
“Thus, Ishigami does not disclose, teach or suggest a difference between a maximum bead width and a minimum bead width in an obtained welding joint is 2.5 mm or less, wherein the difference between the maximum bead width and the minimum bead width was measured in a length of 1000 mm of a steady region of the obtained welding joint.”
	This argument is moot now as the current rejection does not use the difference between multiple samples and a teaching reference (Yukimura) is added to teach the amended limitation.
	Regarding the obviousness rejection made to claims 6 and 8 under 35 U.S.C. 103 in the Final Rejection dated 04/19/2021, applicant argues: “the rejection asserts that Fukada Example 11 discloses an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) satisfying 0 < E2 – E1 ≤ 2 --- (13), as it has an E2 – E2 of 0. 
However, Fukada Example 11 is directed to a steel sheet having only a thickness of 0.25 inch, which is less than the recited thickness of 15 to 45 mm. Therefore, any disclosure related to Example 11 is not relevant to a welding method for a steel sheet having a thickness of 15 to 45 mm.”
	This argument also moot now as the current rejection uses different reference (Ishigami) to teach the limitation in argument. 
 	Regarding the obviousness rejection made to claims 6 and 8 under 35 U.S.C. 103 in the Final Rejection dated 04/19/2021, applicant also argues: “there would not be any reason to modify Fukada in view of Ishigami. Ishigami specifically discloses that use of six or more electrodes is undesired because of deterioration in toughness of a welded heat affected zone due to excessive welding heat input. See Ishigami, para. [0045]. As Claim 6 is directed to a welding method using six electrodes and Ishigami clearly is not directed to a welding method using six or more electrodes, it would not have been obvious to one of ordinary skill in the art to modify Fukada in view of Ishigami as asserted in the rejection.”
	This argument is not persuasive because: The Ishigami reference is brought in to teach the voltage difference between the first electrode and the second electrode (E2 – E1) and the bead width difference over a length of the obtained weld joint. Ishigami is not combined to teach the primary reference to teach the number of electrodes. Thus, one of ordinary skill in the art would be motivated to look into a five electrode, any number of electrodes of that matter, to teach the limitations in argument here (voltage difference (E1- E2), bead width difference (2.5 mm or less)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761